Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/20/20, wherein:
Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1, 14 and 15 as written recite referring to information associated with a parking lot having a plurality of platform; selecting one or more platforms from among the plurality of platforms in response to a leaving request for requesting movement of a vehicle parked in the parking lot from a parking position to the platform” that is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, a visitor’s vehicle is parked by a valet at a parking lot of the hotel facility.  The hotel has several pick-up zones/platforms (zone A to C for example).  After for a few hours, the visitor requests the valet to go and get the car for the visitor.  The valet knows where the vehicle was parked (e.g. pick up zone A is closed to where the vehicle parked), the valet can mentally select zone A since zone A is closed to where the vehicle parked and tell the visitor that he is going to get the car and drive it to zone A, the visitor can go to zone A to pick up his/her vehicle.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a processor or a platform selector to perform all the claimed steps of “referring… and selecting…”  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer function of referring to information associated with a parking lot and selecting one or more platforms from among the plurality of platforms) such that it amounts no more than mere instructions to apply the exception using a generic component.  Further, receiving the leaving request for movement the vehicle is not considered as significantly more than the abstract idea because they are merely data gathering and output the data.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Receiving the information is not considered as significantly more than the abstract idea because they are merely data gathering and output the data which are considered as well understood routine conventional as it has been held by the court.  Particularly in receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (see MPEP 2106.05(d)).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1 and 22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 2-10, 12-13 are merely add further details of the abstract steps/elements recited in claims 1, 13-14 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a guider configured to guide the vehicle …”.  It is not clear how the vehicle is guided since the guider is not part of the vehicle and the vehicle as recited is not required to be autonomous.  There is no information about what the guider is beside recited a guider is part of a parking lot management device. 
Claim 11 recites “the gate” in the second limitation, there is insufficient antecedent and basis for this limitation in the claim.
Claim 12 recites “wherein the guider is configured to cause the vehicle having a low automated driving level to be parked in a parking area near a specific platform”.  It is not clear how to determine whether the vehicle have a low automated or high automated driving level? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 10-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OH (US 2020/0207336).
As for independent claim 1, OH discloses a parking lot management device {par. 0032} comprising: a platform selector configured to refer to information associated with a parking lot having a plurality of platforms and select one or more platforms from among the plurality of platforms in response to a leaving request for requesting movement of a vehicle parked in the parking lot from a parking position of the vehicle to the platform {see at least figure 3, at least pars. 0005-0007, 0052-0056, 0061 e.g.  In step (4), the driver makes a pickup request and moves to a pickup zone where the vehicle will be returned to the driver; In step (5), the infrastructure determines a suitable target position (platform). For example, the suitable target position may be an empty parking slot of multiple parking slots within the pickup zone; pars. 0034, 0061 also define the garget position (interpreted as platform) as “the term “target position” refers to a pickup zone where a driver gets in his or her vehicle in a situation when the driver leaves the parking lot”}.
As for dep. claim 3, which discloses a guider configured to guide the vehicle for which the leaving request has been sent to the platform selected by the platform selector {see OH at least figure 3, pars. 0055-0056, 0062}. 
As for dep. claim 4, which discloses wherein the information associated with the parking lot includes some or all of a degree of congestion for each of the plurality of platforms, the parking position, and the traveling direction after the vehicle leaves the parking lot {see OH at least figure 3, pars. 0055-0056 e.g. parking position}. 
As for dep. claim 6, which discloses wherein the information associated with the parking lot includes the traveling direction after the vehicle leaves the parking lot, and wherein the platform selector is configured to preferentially select an appropriate platform near a gate in the traveling direction {see OH at least figure 3, pars. 0052-0057}.
As for dep. claim 10, which discloses wherein the platform selector is configured to preferentially select a platform where a large number of users of vehicles parked in the parking lot are able to be accommodated {see OH at least figures 3, 12 and pars. 0054-0057; 0105, 0108}.
As for dep. claim 11, which discloses wherein the guider further comprises a remote controller configured to cause the vehicle within the parking lot to automatedly travel according to a remote operation {see OH at least figure 3, pars. 0055-0057}, and wherein the remote controller is configured to cause the vehicle which leaves the parking lot to automatedly travel to the gate according to a remote operation in a case where a distance of a predetermined reference value or more is between the platform selected by the platform selector and a gate for the vehicle {see OH at least figures 3, 8 and pars. 0035, 0055-0057; 0091}. 
As for independent claims 14-15, these limitations are similar to the rejected claim 1 above, therefore they are rejected for the same reason sets forth the rejected claim 1 as indicated above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over OH as applied to claims above and in view of BADALAMENTI ET AL (US 2019/0063935).  Herein after BADALAMENTI.
As for dep. claim 2, OH discloses the communication between the driver’s smart device and the infrastructure 100 (interpreted to be parking lot management device) and notifying the user/driver regarding the status of the vehicle.as least on pars. 0055-0057, 0080.  However, OH does not explicitly disclose receive information of a traveling direction of a user of the vehicle sending the leaving request after the vehicle leaves the parking lot and notify the user of information of the platform selected by the platform selector.  
BADALAMENTI at least pars.0014-0015 discloses receiving information of a traveling direction of a user/rider and par. 0031-0032 and figure 1 discloses notifier the user of information of the platform (pick up location) selected by the platform selector (pickup location selection module 155).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of BADALAMENTI of notifying the user of information of the platform/pickup location selected into the system of OH so that the user/driver will able to know the exact location to get picked up.  Furthermore, the information about traveling direction of a user” is considered as non-functional descriptive material because it is merely received without being altered to achieve the scope of the invention and thus is given little patentable weight.  See MPEP 2111.05.
As for dep. claim 5, OH discloses claimed invention as indicated above except for wherein the platform selector is configured to derive a score for each of the plurality of platforms on the basis of the information associated with the parking lot and is configured to select one or more platforms from the plurality of platforms on the basis of derived scores.  However, BADALAMENTI discloses this known limitation as least on pars. 0031-0032, 0038 which suggest the ranking score for each pick up location (platform) and select the pick-up location from a plurality of pick up location based on the ranking score e.g. par. 0032 discloses “the pickup location selection module 155 then ranks the candidate pickup locations (interpreted to be platforms) based on the ranking scores and selects the top ranked candidate as the pickup location for the trip. In one embodiment, the pickup location selection module 155 sends the selected pickup location to the rider client device 100 and the driver client device 110”.  Therefore, it would have been obvious to incorporate the teachings of BADALAMENTI about scoring each of the plurality platforms (candidate pick up locations) and select one pick up location based on the score into the system of OH in order to provide the most efficiency pick up location/platform for the user/driver.  
As for dep. claim 7, OH discloses selecting a platform (an empty parking slot of multiple parking slots within the pick-up zone) as indicated above.  OH does not explicitly disclose wherein the information associated with the parking lot includes a congestion situation of a nearby road around the parking lot, and wherein the platform selector is configured to select one or more platforms from the plurality of platforms on the basis of a congestion situation of a road to which the vehicle moves after the vehicle leaves the parking lot.  However, BADALAMENTI teaches such these limitations at least on pars. 0005, 0025, 0028, 0038}.  Therefore, it would have been obvious to incorporate the teachings of BADALAMENTI about selecting the platform/pickup location based on the congestion situation of the road into the system of OH in order to provide the most efficiency pick up location/platform for the user/driver.  
As for dep. claim 8, OH discloses claimed invention as indicated above except for the platform selector is configured to preferentially select a platform at which the vehicle is able to arrive without passing through a congested area within the parking lot.  However, BADALAMENTI teaches such these limitations at least on pars. 0028-0029.  Therefore, it would have been obvious to incorporate the teachings of BADALAMENTI about selecting a pickup location that avoid the busy street into the system of OH in order to provide the most efficiency pick up location/platform for the user/driver.  
As for dep. claim 9, which discloses wherein the platform selector sets a least congested moving route among a plurality of moving routes from the parking position to the platform as a moving route toward the platform {see OH at least figures 8-12, pars. 0019-0023; 0105-0107}.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over OH as applied to claims above and in view of CHOI (US 2018/0373249).
As for dep. claims 12-13, OH discloses claimed invention as indicated above except for wherein the guider is configured to cause a vehicle having a low automated driving level to be parked in a parking area near a specific platform, wherein the specific platform is a platform having a lower degree of difficulty of traveling than other platforms in a case where the vehicle moves around.  However, CHOI teaches the concept of having an automate vehicle to be parking in a specific parking area that is easy to access than other parking area {see CHOI at least pars. 0066-0067}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of CHOI into the system of OH in order to provide the automate vehicle to be parking in a location that is easy to park and travel around.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurt el al (US 10,338,586); Chan et al (US 2019/0377343); Nordbruch (US 2019/0180618); Latotzki (US 2017/0329346).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664